El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Esta es una moción para que se continúe el recurso de apelación en cuanto afecta a uno de los demandados, Manuel Benitez Rexach.
La apelación en este caso fué desestimada a moción del f.pelado (ante p. 136).
Ahora aparece que el abogado Antonio J. Amadeo, que fué el notificado de la sentencia por los demandados, no re-presentaba al demandado Manuel Benitez Eexach. Siendo esto así, la apelación presentada en 27 de febrero de 1928, *356por los abogados Tons Soto & Quiñones, en representación de los demandados, pnede tener eficacia en lo que se refiere a Manuel Benitez Bexaeh, ya que éste no fué notificado en 25' de enero de 1928 por el Secretario.
La moción, en realidad, es más bien de reinstalación de apelación en cuanto a este demandado, que de reconsidera-ción.
Vistas las alegaciones de diclia moción, creemos que el caso es uno propio para decretar que continúe la apelación en cuanto a Manuel Benítez Rexach; y en ese sentido debe resolverse.